UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2008 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective April 25, 2008, F. Ben James Jr., retired as a director of Cleco Corporation (the “Company”).Mr. James served as a director since 1986 and has reached the retirement age for outside directors specified in the Company’s Bylaws. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective April 25, 2008 and in connection with the retirement of Mr. James, the Board of Directors of the Company amended the Company’s Bylaws to decrease the number of directors serving on the board to nine.Prior to the amendment, the Bylaws provided for ten directors to serve on the board.The text of the amendment is filed as an exhibit to this Current Report. Item 9.01Financial Statements and Exhibits. (c) Exhibits. The following exhibit is filed herewith: 3.1Text of the Amendment to the Bylaws of Cleco Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLECO CORPORATION Date:April 28, 2008 By:/s/R. Russell Davis R. Russell Davis Vice President and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Exhibit Description 3.1 Text of the Amendment to the Bylaws of Cleco Corporation.
